—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered December 9, 1987, convicting defendant, after a jury trial, of criminal possession of marijuana in the first degree, and sentencing him to a term of 4 to 12 years, unanimously affirmed.
*522The admission of evidence of defendant’s possession of a large sum of money at the time of arrest, though error, was harmless in light of the overwhelming evidence of his guilt (see, People v Cotto, 169 AD2d 517). Further, in view of the presumption of regularity, and in the absence of proof to the contrary, we conclude that the court had access to a presentence report prior to sentencing the defendant in absentia (see, People v Kalakowski, 120 AD2d 763, 765). Concur — Carro, J. P., Ellerin, Asch and Nardelli, JJ.